DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Regarding Claim 1 
Step 1: The claim recites a computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“identify a first pattern associated with the first vehicle usage data, identify a second pattern associated with the second vehicle usage data, and determine whether the first pattern is complementary to the second pattern.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify patterns (first and second) associated with data based on observation and keeping track of their patterns. A human could further determine whether the first pattern has any similarity to the second pattern by simply checking the pattern of both data by observation and evaluation. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computing device comprising a processing circuit and a data storage medium, wherein the processing circuit is programmed”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “wherein the processing circuit is programmed to receive first vehicle usage data associated with a first user and second vehicle usage data associated with a second user” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding Claim 2 
Step 1: The claim recites computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“wherein the first vehicle usage data includes a first usage time and the second vehicle usage data includes a second usage time, and wherein determining whether the first pattern is complementary to the second pattern includes determining whether the first usage time is different from the second usage time.” 
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify vehicle usage time (first and second) associated with data based on observation and keeping track of their patterns. A human could 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 3
Step 1: The claim recites computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the first usage time includes a period of time over which the first user historically uses a vehicle and wherein the second usage time includes a period of time over which the second user historically uses a vehicle.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify vehicle historical usage time (first and second) associated with data based on observation and keeping track of their patterns. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using 

Regarding Claim 4
Step 1: The claim recites computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the first vehicle usage data includes a first usage area and the second vehicle usage data includes a second usage area, and wherein determining whether the first pattern is complementary to the second pattern includes determining whether the first usage area overlaps the second usage area.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify vehicle usage time (first and second) associated with data based on observation and keeping track of their patterns. A human could further determine whether the first usage pattern has any similarity or overlaps to the second pattern by simply checking the pattern of both data by observation and evaluation. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.



Regarding Claim 5
Step 1: The claim recites computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein determining whether the first usage area overlaps the second usage area includes determining whether the first usage area overlaps the second usage area by at least a predetermined amount.”
 This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify vehicle usage time (first and second) associated with data based on observation and keeping track of their patterns. A human could further determine whether the first usage pattern has any similarity or overlaps area to the second pattern by simply checking the pattern of both data by observation and evaluation. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

Regarding Claim 6
Step 1: The claim recites computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the first usage area includes at least one of a home location and work location associated with the first user, and wherein the second usage area includes at least one of a home location and a work location associated with the second user”
This limitation just places restrictions on the type of data that a first usage and second usage data include and doesn't change the fact that the underlying manipulations of the claim limitation could be mental.

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 7
Step 1: The claim recites computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “…generate a cluster identifying the first user and the second user if the first pattern is complementary to the second pattern” 
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate a cluster in his/her head for the first and second user if the pattern has any similarity or complementary over another. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processing circuit”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 8
Step 1: The claim recites computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“…identify a third pattern associated with the third vehicle usage data, and determine whether the third pattern is complementary to at least one of the first pattern and the second pattern.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify patterns associated with each vehicle usage and determine whether the third usage pattern has any similarity or overlaps area to the first or second pattern by simply checking the pattern by observation and evaluation. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processing circuit”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “wherein the processing circuit is programmed to receive third vehicle usage data associated with a third user” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding Claim 9
Step 1: The claim recites computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“…generate the cluster to identify the third user if the third pattern is complementary to at least one of the first pattern and the second pattern.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate a cluster in his/her head for the first, second or third user if the pattern has any similarity or complementary with first or second pattern. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processing circuit”, as drafted, is reciting generic computer components. The generic computer components in these 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 10
Step 1: The claim recites computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the first vehicle usage data indicates an amount of time the first user is a vehicle driver or a vehicle passenger, and wherein the second vehicle usage data indicates an amount of time the second user is a vehicle driver or a vehicle passenger.”
This limitation just places restrictions on the type of data that a first usage and second usage data include time or temporal aspect and doesn't change the fact that the underlying manipulations of the claim limitation could be mental.

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 11
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“method comprising: receiving first vehicle usage data associated with a first user; receiving second vehicle usage data associated with a second user;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could receive vehicle usage patterns (first and second) associated with data based on observation and keeping track of their patterns in his/her head.
“identify a first pattern associated with the first vehicle usage data, identify a second pattern associated with the second vehicle usage data, and determine whether the first pattern is complementary to the second pattern.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify patterns (first and second) associated with data based on observation and keeping track of their patterns. A human could further determine whether the first pattern has any similarity to the second pattern by simply checking the pattern of both data by observation and evaluation. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 12
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“wherein the first vehicle usage data includes a first usage time and the second vehicle usage data includes a second usage time, and wherein determining whether the first pattern is complementary to the second pattern includes determining whether the first usage time is different from the second usage time.” 
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify vehicle usage time (first and second) associated with data based on observation and keeping track of their patterns. A human could further determine whether the first usage pattern has any similarity or differences to the second pattern by simply checking the pattern of both data by observation and evaluation. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 


Regarding Claim 13
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“wherein the first usage time includes a period of time over which the first user historically uses a vehicle and wherein the second usage time includes a period of time over which the second user historically uses a vehicle.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify vehicle historical usage time (first and second) associated with data based on observation and keeping track of their patterns. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 14
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“wherein the first vehicle usage data includes a first usage area and the second vehicle usage data includes a second usage area, and wherein determining whether the first pattern is complementary to the second pattern includes determining whether the first usage area overlaps the second usage area.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify vehicle usage time (first and second) associated with data based on observation and keeping track of their patterns. A human could 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 15
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“wherein determining whether the first usage area overlaps the second usage area includes determining whether the first usage area overlaps the second usage area by at least a predetermined amount.”
 This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify vehicle usage time (first and second) associated with data based on observation and keeping track of their patterns. A human could further determine whether the first usage pattern has any similarity or overlaps area to the second pattern by simply checking the pattern of both data by observation and evaluation. 
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 16
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“wherein the first usage area includes at least one of a home location and work location associated with the first user, and wherein the second usage area includes at least one of a home location and a work location associated with the second user”
This limitation just places restrictions on the type of data that a first usage and second usage data include and doesn't change the fact that the underlying manipulations of the claim limitation could be mental.

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 17
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“…generate a cluster identifying the first user and the second user if the first pattern is complementary to the second pattern” 


Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 18
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“receiving third vehicle usage data associated with a third user, identify a third pattern associated with the third vehicle usage data, and determine whether the third pattern is complementary to at least one of the first pattern and the second pattern.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify patterns associated with each vehicle usage and determine whether the third usage pattern has any similarity or overlaps area to the first or second pattern by simply checking the pattern by observation and evaluation. 
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 


Regarding Claim 19
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“…generate the cluster to identify the third user if the third pattern is complementary to at least one of the first pattern and the second pattern.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate a cluster in his/her head for the first, second or third user if the pattern has any similarity or complementary with first or second pattern. 
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 20
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“wherein the first vehicle usage data indicates an amount of time the first user is a vehicle driver or a vehicle passenger, and wherein the second vehicle usage data indicates an amount of time the second user is a vehicle driver or a vehicle passenger.”
This limitation just places restrictions on the type of data that a first usage and second usage data include time or temporal aspect and doesn't change the fact that the underlying manipulations of the claim limitation could be mental.
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2011/0246246 A1).
Regarding claim 1
Johnson teaches a computing device comprising a processing circuit (FIG. 1C processor 105)
and a data storage medium, (para [0028] “Still another example of vehicle travel mode data that could be retrieved at step 204 is fuel cost data (whether from a stored memory value or from a third party data source that provides fuel cost information to the system on an as needed basis)”)
wherein the processing circuit (FIG. 1C processor 105) is programmed to receive first vehicle usage data associated with a first user and second vehicle usage data associated with a second user, (FIG. 3A shows each users enter data and was receive at the system 100 and booking engine 122 [which corresponds to receiving vehicle usage data] see para [0113] “User profile data for this example is shown in FIG. 3A. Each user also enters information about the user's personal vehicle, such as make, model, seating capacity, etc. Vehicle data for this example is shown in FIG.3C.” Examiner notes that FIG. 3A has plurality of users which corresponds to first and second user which include Alice, Bob, Cindy and David)
(Johnson teaches data log entries for multiple users and identifies similar data entries by plurality of users in FIG. 3F and FIG. 3G see para [0065-0066] “FIG.3F depicts an exemplary data structure 395 for storing travel plans. Each travel plan record in the travel plans data structure 395 preferably comprises a plan identifier 340, a user identifier 341, origin 342, a first destination 343, a date/time for the first destination 344, an optional second destination 345, an optional second date/time for the second destination 346, and may further comprise additional destinations and associated date/time fields. The system is preferably configured to populate the travel plans data structure based on received user input at step 200. Exemplary web pages for interacting with users to obtain travel plan input are depicted in FIGS. 6A-E2. …FIG. 3G depicts an exemplary data structure 396 for storing identified ride-share groups. The data structure preferably comprises a group identifier 370 and a list of associated plan identifiers 371.”) 
and determine whether the first pattern is complementary to the second pattern. (Examiner notes that plurality of data log entries for multiple users are identify and group them based on similar data input [which corresponds to complementary] to create travel path see FIG. 3F, 3G and para [0065-0066] “FIG.3F depicts an exemplary data structure 395 for storing travel plans. Each travel plan record in the travel plans data structure 395 preferably comprises a plan identifier 340, a user identifier 341, origin 342, a first destination 343, a date/time for the first destination 344, an optional second destination 345, an optional second date/time for the second destination 346, and may further comprise additional destinations and associated date/time fields. The system is preferably configured to populate the travel plans data structure based on received user input at step 200. Exemplary web pages for interacting with users to obtain travel plan input are depicted in FIGS. 6A-E2. …FIG. 3G depicts an exemplary data structure 396 for storing identified ride-share groups. The data structure preferably comprises a group identifier 370 and a list of associated plan identifiers 371. This structure allows the system to store identified ride-share opportunities”) 
Regarding claim 11
Claim 11 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 

Regarding claim 2
Johnson teaches the computing device of claim 1.
Johnson further teaches wherein the first vehicle usage data includes a first usage time and the second vehicle usage data includes a second usage time, (Examiner notes that FIG. 3A and 3F shows vehicle usage time for plurality of users. FIG. 3F specifically shows destination 1 with associated time and destination 2 with its associated time for users A-C)
and wherein determining whether the first pattern is complementary to the second pattern includes determining whether the first usage time is different from the second usage time. (para [0051] “An example of this would be a scenario where vehicle travel mode option 1 requires a single vehicle shared by Users A and B but where User B would be required to leave for a destination 30 minutes earlier than he/she would if no ridesharing was employed and an option 2 where Users A and B each take separate vehicles to the destination. The vehicle travel mode selection rule can be configured to take into account employee time when selecting as between the two options.”)
Regarding claim 12
Claim 12 recites analogous limitations to claim 2 and therefore is rejected on the same ground as claim 2.

Regarding claim 4
Johnson teaches the computing device of claim 1.
wherein the first vehicle usage data includes a first usage area and the second vehicle usage data includes a second usage area, (FIG. 3F shows at least three users usage area for origin, destination 1 and destination 2 locations item 342, 343 and 345)
and wherein determining whether the first pattern is complementary to the second pattern includes determining whether the first usage area overlaps the second usage area. (Para [0079] “At step 446, the system compares the travel paths for the travel plans in each potential ride-share group. A travel path for a travel plan is defined at least in part on the basis of the origin and destination fields (e.g., 342, 343, 345) for the travel plan, and travel paths may be generated using path finding techniques known in the art. Travel plans having proximate travel paths are matched according to pre-determined rules. The system may store matches as new potential ride-share groups. Travel plans that do not have proximate travel paths are eliminated from consideration as ride-shares. The TMS software can be configured with various rules for finding proximate matches in travel path data. One exemplary rule for matching travel paths is to require exact matches between all origin and destination fields. Another exemplary rule is to require an exact match between at least one location (origin or destination) and further require that any non-identical origin/destination locations be within a pre-determined distance threshold (e.g. Ride-share distance threshold 383). As noted above, location data preferably comprises latitude 333 and longitude 334, which makes distance computation straightforward. Distances between locations may also be determined by querying GIS system (e.g., 810).”)
Regarding claim 14
Claim 14 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4.

Regarding claim 5
Johnson teaches the computing device of claim 4.
Johnson further teaches wherein determining whether the first usage area overlaps the second usage area includes determining whether the first usage area overlaps the second usage area by at least a predetermined amount. (Para [0079] “One exemplary rule for matching travel paths is to require exact matches between all origin and destination fields. Another exemplary rule is to require an exact match between at least one location (origin or destination) and further require that any non-identical origin/destination locations be within a pre-determined distance threshold (e.g. Ride-share distance threshold 383).”)
Regarding claim 16 
Claim 16 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5.

Regarding claim 6
Johnson teaches the computing device of claim 5.
Johnson further teaches wherein the first usage area includes at least one of a home location and work location associated with the first user, and wherein the second usage area includes at least one of a home location and a work location associated with the second user. (Para [0113] “Alice, Bob, Cindy, and David are employed by ACME corporation and typically work in office Corporate office (Q). All four employees connect to the TMS system via web browser software to create user profiles. Each user enters a home address, typical work location(s), and typical working hours (by day-of-week). Home address data may be stored in locations data structure 394 shown in FIG. 3E. The system also requests contact information comprising email address and mobile phone number. Each user also creates a “friends' list. Alice, Bob, and Cindy all add each other as “friends' in the system. For example, Alice invites Bob to be friends and Bob accepts via TMS web pages. User profile data for this example is shown in FIG. 3A.”)12 Atty. Doc. No. 83943514(65080-1695) 

Regarding claim 16 
Claim 16 recites analogous limitations to claim 6 and therefore is rejected on the same ground as claim 6.

Regarding claim 7 
Johnson teaches the computing device of claim 1.
Johnson further teaches wherein the processing circuit is programmed to generate a cluster identifying the first user and the second user if the first pattern is complementary to the second pattern. (Para [0080] “In an exemplary embodiment, the system may compute an “out-of-the-way value comprising a distance (e.g., a number of miles or kilometers) that a first traveler would have to travel in order to pickup a second traveler, and distance that the first traveler would have to travel in order to deliver the second traveler to the second traveler's destination, before continuing on the first traveler's path. This may be calculated for multiple travelers. This “out-of-the-way value would then be compared with the threshold to decide whether the travel paths are “proximate'. Such path thresholds may vary from user to user.” Also see para [0081] “At step 448 the system stores any identified ride share opportunities, e.g. in ride-share groups[corresponds to cluster] data structure 398 stored within database 107. Travel plans in these stored ride-share groups have matching designated user group, proximate travel date/time, and proximate travel paths.”)


Regarding claim 17
Claim 17 recites analogous limitations to claim 7 and therefore is rejected on the same ground as claim 7.

Regarding claim 8
Johnson teaches the computing device of claim 7.
Johnson further teaches wherein the processing circuit (FIG. 1C processor 105) is programmed to receive third vehicle usage data associated with a third user, identify a third pattern associated with the third vehicle usage data, (FIG. 3A shows each users enter data and was receive at the system 100 and booking engine 122 [which corresponds to receiving vehicle usage data] see para [0113] “User profile data for this example is shown in FIG. 3A. Each user also enters information about the user's personal vehicle, such as make, model, seating capacity, etc. Vehicle data for this example is shown in FIG.3C.” Examiner notes that FIG. 3A has plurality of users which corresponds to first, second and third user which include Alice, Bob and Cindy and identify each data entry pattern)
and determine whether the third pattern is complementary to at least one of the first pattern and the second pattern. (Examiner notes that at step 446 in FIG. 4 compare each travel path for a travel plan for user ID A-C[corresponds to user 1, user 2 and user 3] as evidence by para [0079] and para [0081] identified ride share groups based on groups have matching designated user group [corresponds to complementary to first and second pattern] see FIG. 3G and para [0081] “At step 448 the system stores any identified ride share opportunities, e.g. in ride-share groups data structure 398 stored within database 107. Travel plans in these stored ride-share groups have matching designated user group, proximate travel date/time, and proximate travel paths.”)
Regarding claim 18
Claim 18 recites analogous limitations to claim 8 and therefore is rejected on the same ground as claim 8.

Regarding claim 9
Johnson teaches the computing device of claim 8.
Johnson further teaches wherein the processing circuit (FIG. 1C processor 105) is programmed to generate the cluster to identify the third user if the third pattern is complementary to at least one of the first pattern and the second pattern. (Examiner notes that at step 446 in FIG. 4 compare each travel path for a travel plan for user ID A-C[corresponds to user 1, user 2 and user 3] as evidence by para [0079] and para [0081] identified ride share groups based on groups have matching designated user group [corresponds to complementary to first and second pattern] see FIG. 3G which shows rideshare Group G1 having plan ID for three users P1, P2 and P3 and also see para [0081] “At step 448 the system stores any identified ride share opportunities, e.g. in ride-share groups data structure 398 stored within database 107. Travel plans in these stored ride-share groups have matching designated user group, proximate travel date/time, and proximate travel paths.”)

Regarding claim 19
Claim 19 recites analogous limitations to claim 9 and therefore is rejected on the same ground as claim 9.

Regarding claim 10
Johnson teaches the computing device of claim 1.
Johnson further teaches wherein the first vehicle usage data indicates an amount of time the first user is a vehicle driver or a vehicle passenger, and wherein the second vehicle usage data indicates an amount of time the second user is a vehicle driver or a vehicle passenger. (Examiner notes that Johnson teaches plurality of travelers which corresponds to first and second user and they are either passenger or driver see para [0096] “The selected vehicle travel mode option preferably comprises (1) at least one vehicle identifier, (2) at least one traveler, (3) a date and time for beginning travel, (4) an origin, and (5) at least one destination. However, it may optionally include more or fewer pieces of information. For example, the travel suggestion may comprise a travel path having multiple “legs' or a suggestion that involves multiple travelers and multiple vehicles. For example, the travel Suggestion may be “round-trip' and include a date and time for returning to the origin. As another example, in a scenario with multiple travelers sharing a vehicle, the vehicle travel mode option data may include an identification of which traveler or travelers are to serve as the driver(s).”)


Regarding claim 20
Claim 20 recites analogous limitations to claim 10 and therefore is rejected on the same ground as claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2011/0246246 A1) in view of Montazeri-Gh et al. (“Driving patterns clustering based on driving feature analysis”, hereinafter: Montazeri-Gh).
Regarding claim 3
Johnson teaches the computing device of claim 2.
Johnson does not teach wherein the first usage time includes a period of time over which the first user historically uses a vehicle and wherein the second usage time includes a period of time over which the second user historically uses a vehicle.  
Montazeri-Gh teaches wherein the first usage time includes a period of time over which the first user historically uses a vehicle and wherein the second usage time includes a period of time over which the second user historically uses a vehicle. (Examiner notes that Montazeri-Gh teaches driving feature analysis is done on two vehicles which requires two drivers or the same driver for two different time[corresponds to first and second user]see abstract “Two types of vehicles, a conventional vehicle and a hybrid electric vehicle (HEV), are simulated. Finally, the most effective driving features are determined. Two superior driving features, ‘energy’ and ‘idle time percentage’, are then used for driving segments clustering.” Also pg. 1303 left col section 3 “A ‘driving segment’ is defined as velocity values in a period of time with a distinct length. For example, three 150s sample driving segments are demonstrated in Fig. 4 in a velocity profile versus time. This partitioning is done for the extraction of features from driving data which are a long and continuous velocity profile.”)
Johnson and Montazeri-Gh are analogous art because they are both directed to driving usage pattern.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to incorporate the teaching of Montazeri-Gh to include a driving pattern clustering technique based on driving feature analysis in order to determine superior driving features for driving condition clustering which can lead to better understanding with “vehicle’s fuel consumption and exhaust emissions” as disclosed by Montazeri-Gh (Abstract). 
Regarding claim 13
Claim 13 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paul et al. (US 2011/0313880 A1) teaches method and system for selecting transportation resources see FIG. 14 showing receipts or ride history. 
Amey et al.
Demirdjian et al. (US 2010/0207812 A1) teaches rideshare system and associated methodology for recommending rideshares to prospective riders and drivers uses itineraries and personal affinities to make the recommendations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/V.M./           Examiner, Art Unit 2126                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116